By Judge Thomas D. Horne
This matter came before the Court for trial upon the Motion for Declaratory Judgment filed by Puicellville Associates, L.L.C., and upon the Counterclaim of the Defendant, the McDonald’s Corporation. Based upon a consideration of the evidence and the arguments of counsel thereupon, the Court makes the following findings relative to the issues raised by the pleadings.
The Court finds upon the evidence presented and the arguments of counsel that toe relevant provisions of toe lease of February 6, 1980, should be interpreted so as to exclude, during toe period of toe lease, toe operation of a Wendy’s, Burger King, and/or Hardee’s restaurant upon toe real property owned by toe Plaintiff and located in toe Town of Puicellville, Loudoun County, Virginia, and which is shown on toe plat, Plaintiff’s Exhibit No. 1. Boto the property owned by toe Plaintiff and that leased to the Defendant McDonald’s were, at toe time of toe execution of toe lease, owned by toe Defendant, Anne, Inc.
The Court finds that toe description contained in toe restrictive covenant describing the adjacent property as “in toe proposed shopping center” does not limit toe restriction to that portion of toe tract owned by Anne in February of 1980 which would in fact be developed into toe shopping center where toe McDonald’s restaurant is currently located. The parties at the time of toe execution of toe lease contemplated a different site plan for a shopping center toan would eventually be developed. Furthermore, it is reasonable that toe *350parties intended that die reference to a proposed shopping center was to identify fixture uses of the entire Anne, Inc., tract which are readily identified with shopping centers generally, rather than tied to a specific land use plan. See Dart Drug v. Nicholakos, 221 Va. 989 (1981).
A shopping center is defined in general as, *a concentration of retail stores and service establishments in a suburban area, usually with generous parking space and usually planned to serve a community or neighborhood.” Webster’s Third New International Dictionary, 1981. Plaintiffs Exhibit No. 2 shows the location of a fast food restaurant adjacent to an existing commercial shopping center. Both die existing shopping center and the proposed site for a Burger King restaurant were located on lands owned by the Anne, Inc., at the time of the execution of die lease. The operation of a Burger King at that location is prohibited by the terms of the lease, which are binding upon the instant Plaintiff. Accordingly, the Court will deny die relief sought by the plaintiff and grant the relief asked for by McDonald’s in its counterclaim.
The Court finds that die restricted covenant in McDonald’s recorded lease precludes plaintiff from permitting a Wendy’s, Burger King, and/or Hardee’s to operate on its property.